                                                                  1

                                                                  2

                                                                  3

                                                                  4
                                                                                                     UNITED STATES DISTRICT COURT
                                                                  5
                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7                                                       Case No.: 17-cv-3961-YGR
                                                                      CIARA NEWTON,
                                                                  8                                                       ORDER DENYING MOTION FOR INJUNCTIVE
                                                                                   Plaintiff,                             RELIEF; SETTING SCHEDULE FOR POST-
                                                                  9                                                       TRIAL BRIEFING
                                                                             vs.
                                                                 10

                                                                 11
                                                                      EQUILON ENTERPRISES, LLC DBA SHELL OIL
                                                                      PRODUCTS US,
                                                                 12
                                                                                    Defendant.
                               Northern District of California
United States District Court




                                                                 13
                                                                             On December 19, 2019, a jury rendered a verdict in favor of plaintiff Ciara Newton on her
                                                                 14
                                                                      claims for harassment based upon gender and failure to prevent harassment based upon gender. (Dkt.
                                                                 15
                                                                      No. 248.) The jury found in favor of defendant Equilon Enterprises, LLC on Newton’s claims of
                                                                 16
                                                                      gender discrimination, retaliation in violation of the Fair Employment and Housing Act (“FEHA”),
                                                                 17
                                                                      and whistleblower retaliation under the California Labor Code. (Id.) The jury awarded Newton
                                                                 18
                                                                      $475,000 in damages on her harassment and failure to prevent harassment claims. (Dkt. No. 253.)
                                                                 19
                                                                      Thereafter, Newton filed her Motion for Injunctive Relief. (Dkt. No. 271.)
                                                                 20
                                                                             The Court has considered the parties’ papers in support of and in opposition to the motion.
                                                                 21
                                                                      The Court finds that, as a matter of law, plaintiff does not have standing to pursue injunctive relief,
                                                                 22
                                                                      given that she does not seek reinstatement and the jury did not find in her favor on any claim as to
                                                                 23
                                                                      which reinstatement would be a remedy.
                                                                 24
                                                                             The Ninth Circuit has held that “a former employee has no claim for injunctive relief
                                                                 25
                                                                      addressing the employment practices of a former employer absent a reasonably certain basis for
                                                                 26
                                                                      concluding [the former employee] has some personal need for prospective relief.” Bayer v. Neiman
                                                                 27
                                                                      Marcus Grp., Inc., 861 F.3d 853, 865 (9th Cir. 2017) citing Walsh v. Nevada Dep't of Human Res.,
                                                                 28
                                                                      471 F.3d 1033, 1036–37 (9th Cir. 2006) (non-employee does not have standing to seek injunctive
                                                                  1   relief in discrimination case absent evidence that non-employee seeks reinstatement or re-
                                                                  2   employment from defendant). The Bayer and Walsh courts so held based upon Article III of the
                                                                  3   Constitution, which limits federal courts’ jurisdiction to actual, ongoing controversies brought by a
                                                                  4   plaintiff who can show (1) an injury, (2) caused by a defendant, that is (3) likely to be redressed by
                                                                  5   the relief sought. Bayer, 861 F.3d at 865; Walsh, 471 F.3d at 1036–37. Claims for injunctive relief
                                                                  6   become moot when subsequent events establish that future violations could not reasonably be
                                                                  7   expected to recur. Bayer, 861 F.3d at 865 (citing Ruiz v. City of Santa Maria, 160 F.3d 543, 549 (9th
                                                                  8   Cir. 1998)). Similarly, a plaintiff can no longer establish standing for purposes of injunctive relief if
                                                                  9   she would derive no benefit from such relief. Walsh, 471 F.3d at 1037.
                                                                 10           The constitutional requirement to establish standing in federal court applies regardless of
                                                                 11   whether the underlying state statute would allow plaintiff to obtain injunctive relief. See Hangarter
                                                                 12   v. Provident Life & Acc. Ins. Co., 373 F.3d 998, 1022 (9th Cir. 2004) (“[e]ven if [state law] permits a
                                                                 13   plaintiff to pursue injunctive relief in California state courts. . . ‘a plaintiff whose cause of action is
                               Northern District of California
United States District Court




                                                                 14   perfectly viable in state court under state law may nonetheless be foreclosed from litigating the same

                                                                 15   cause of action in federal court, if he cannot demonstrate the requisite injury’ to establish Article III

                                                                 16   standing”); see also Polo v. Innoventions Int'l, LLC, 833 F.3d 1193, 1198–99 (9th Cir. 2016)

                                                                 17   (remanding California consumer law claim because subsequent refund of purchase price to plaintiff

                                                                 18   resulted in lack of Article III standing in federal court, but did not preclude her from acting as a class

                                                                 19   representative and seeking remedies under state law in state court); Freeman v. ABC Legal Servs.,

                                                                 20   Inc., 877 F. Supp. 2d 919, 924 (N.D. Cal. 2012) (“in federal court, a plaintiff must still demonstrate

                                                                 21   Article III standing to seek injunctive relief, even if she would otherwise have standing in state

                                                                 22   court”).

                                                                 23           Based on these principles, federal courts have dismissed claims for injunctive relief under

                                                                 24   FEHA by former employees who do not seek reinstatement. See Achal v. Gate Gourmet, Inc., 114 F.

                                                                 25   Supp. 3d 781, 818–19 (N.D. Cal. 2015) (dismissal of FEHA injunctive relief claim on standing

                                                                 26   grounds; authority permitting private plaintiffs to seek injunctive relief to effectuate FEHA’s purpose

                                                                 27   of eliminating and preventing workplace discrimination did not change analysis); Pruitt v.

                                                                 28   Genentech, Inc., No. 2:17-CV-00822-JAM-AC, 2017 WL 3641783, at *5 (E.D. Cal. Aug. 24, 2017)



                                                                                                                            2
                                                                  1   (claims for injunctive relief under FEHA and ADA stricken for lack of standing; federal versus state
                                                                  2   law claims were “a distinction without a difference”); Furtado v. United Rentals Inc., No. 14-CV-
                                                                  3   04258-YGR, 2015 WL 4452502, at *7–8 (N.D. Cal. July 20, 2015) (dismissing multiple claims for
                                                                  4   equitable and injunctive relief where plaintiff alleged no facts to show she would “stand to benefit
                                                                  5   from an injunction requiring the anti-discriminatory policies she requests at her former place of
                                                                  6   work”). As a recent decision summarized the issue, “[a] state statute cannot alter the constitutional
                                                                  7   standing requirements of federal courts, even if for good public policy reasons.” Mitchell v.
                                                                  8   Corelogic, Inc., No. SACV172274DOCDFMX, 2018 WL 6118444, at *17 (C.D. Cal. Aug. 7, 2018).
                                                                  9          Plaintiff cites no contrary federal authority permitting an individual plaintiff to proceed with
                                                                 10   claims for injunctive relief in the face of facts showing that the relief would not benefit her.
                                                                 11   Moreover, plaintiff’s Erie argument fails to persuade, since the constitutional limits on the federal
                                                                 12   court’s authority present a clear conflict with awarding injunctive relief under these circumstances.
                                                                 13                                                 CONCLUSION
                               Northern District of California
United States District Court




                                                                 14          Based upon the foregoing, the motion for injunctive relief is DENIED on Article III grounds.1

                                                                 15          The Court Orders that all post-trial briefs and motions, including motions for attorneys’ fees,

                                                                 16   shall be filed within 21 days of this order. However, the Court will entertain a different schedule

                                                                 17   should the parties so stipulate:

                                                                 18          IT IS SO ORDERED.

                                                                 19

                                                                 20   Date:______________________
                                                                             April 24, 2019
                                                                                                                              _______________________________________
                                                                 21                                                              YVONNE GONZALEZ ROGERS
                                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28          1
                                                                               The Court therefore does not reach defendant’s additional arguments that plaintiff’s
                                                                      allegations and evidence in support of injunctive relief are insufficient.

                                                                                                                          3
